THE COURT.
This is an appeal from a judgment directing the issuance of a writ of mandate to compel defendant, as treasurer of Orange county, to pay a warrant for $500, drawn on the general fund of the Newbert protection district. An *218examination of the record discloses that the question of the validity of the organization of that district and of the tax by which the fund drawn upon was raised are involved in a determination of said appeal. This court has no appellate jurisdiction in such cases (section 4, article VI, of the constitution), and we do not think the limitations of our jurisdiction are affected by the fact that the question of the validity of the tax is raised in a mandamus proceeding instead of in an ordinary action.
The supreme court being the proper court to hear said appeal, it is ordered that the cause be, and the same is hereby, transferred to that court.